Argued March 12, 1935.
In addition to the reasons set forth in the opinion of the learned president judge of the court below, it may be noted that the claimant, in his final petition for reinstatement, set forth that the discharge of gas fumes, which constituted the accident in this case, had seriously and permanently injured his eyes, which injury was not known at the time the compensation agreement was entered into and the final receipt signed. This would bring the case within the rule referred to in McKissick v. Penn Brook Coal Co., 110 Pa. Super. 444, 168 A. 691, and Yanasavage v. Lehigh Navigation Coal Co., 112 Pa. Super. 479, 171 A. 404. See discussion in Shetina v. Pittsburgh Term. Coal Corp.,114 Pa. Super. 108, 113, 173 A. 727. Besides, the limitation of one year `after the date of the last payment of compensation' provided for by the Act of April 13, 1927, P.L. 186, as amendatory of the second paragraph of section 413 of the Workmen's Compensation Act, as amended in 1919 (P.L. 642), does not apply to eye injuries.
The order is affirmed.